IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ABDUR RAHEEM MUHAMMAD,                        : No. 8 EAL 2016
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
ARTHUR CARL SCHWOTZER; GREGG                  :
A. SCHWOTZER AND THE ESTATE OF                :
GREGG A. SCHWOTZER (DECEASED);                :
W. REID HOWE; RYAN SCHWOTZER;                 :
DAMIAN WINCHEL; ANNA MASON;                   :
JINADA ROCHELLE; CHRISTINE E.                 :
RICE; JOANN L. EDWARDS; STEPHEN               :
A. GLASSMAN; ARBERDELLA WHITE-                :
DAVIS; JAMES D. HOLT; HOMER C.                :
FLOYD; TOM CORBETT; EDWARD G.                 :
RENDELL; CROSSGATES                           :
MANAGEMENT INCORPORATED D/B/A                 :
SWISSVALE TOWERS ASSOCIATION;                 :
PENNSYLVANIA HUMAN RELATIONS                  :
COMMISSION; PENNSYLVANIA                      :
HOUSING FINANCE AGENCY AND THE                :
COMMONWEALTH OF PENNSYLVANIA,                 :
                                              :
                    Respondents               :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of February, 2016, the Petition for Allowance of Appeal

is DISMISSED. See Pa.R.A.P. 1112(a), (b).



      Justice Eakin did not participate in the consideration or decision of this matter.
[8 EAL 2016] - 2